SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 2, 2010 ENTECHSOLAR, INC. (Exact Name of Registrant as specified in charter) Delaware 001-34592 33-0123045 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 13301 Park Vista Boulevard, Suite 100, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:817/ 224-3600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ()Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ()Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ()Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ()Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01.OTHER EVENTS. On October 14, 2010, The Quercus Trust entered into a Pledge Agreement with the California Community Foundation (“CCF”).Under the Pledge Agreement, The Quercus Trust has agreed to donate approximately 50% of its common stock (on a fully converted basis) of Entech Solar, Inc. (the “Company”) as currently held by The Quercus Trust.Mr. David Gelbaum, the Company’s Chief Executive Officer and Chairman of the Board of Directors, is a Trustee of The Quercus Trust.CCF is a California nonprofit public benefit company.The Company understands that the proceeds from the pledged securities will be used to provide support to a nonprofit organization that offers assistance to military personnel who served in Iraq and Afghanistan and their families. Mr. Gelbaum has informed the Company that this pledge to CCF continues a history of major contributions by Monica and David Gelbaum to CCF, and that this pledge combined with a prior pledge made by The Quercus Trust to CCF, results in The Quercus Trust pledging to CCF substantially all of its shares in the Company. Under the terms of the Pledge Agreement entered into on October 14, 2010, The Quercus Trust will donate monthly, 833,333 shares of the Company’s common stock to CCF.These monthly donations will commence in September 2011 and will continue until The Quercus Trust has donated approximately 93 million shares of the Company’s common stock.The Quercus Trust will also donate to CCF 50% of the Company’s Series G preferred stock and Series H preferred stock, as currently held by The Quercus Trust, in two equal installments in each of September 2011 and September 2012.Finally, The Quercus Trust will donate to CCF 50% of the shares issued upon exercise of Series D preferred stock warrants or common stock warrants of the Company that are currently held by The Quercus Trust.The Company believes that the pledged securities represent approximately one-half of the shares of capital stock of the Company that are currently beneficially owned by The Quercus Trust on a fully converted basis.As noted above, the Company understands that the remaining one-half of the shares owned by The Quercus Trust were previously pledged to CCF on September 3, 2010 under the terms of a substantially similar pledge agreement.As a result of these two pledge agreements, substantially all of the shares beneficially owned by The Quercus Trust have now been pledged to CCF.In the event of a discontinuation of gifts to CCF in accordance with the terms of the Pledge Agreement, The Quercus Trust has agreed to donate any remaining securities covered by the Pledge Agreement to another non-profit charity organization selected by The Quercus Trust. Subject to certain limitations, under the terms of the Pledge Agreement, CCF agrees to use commercially reasonable efforts to sell the donated securities within one month of receipt.The Pledge Agreement also provides that, David Gelbaum will serve as an advisor to CCF with respect to, among other things, the voting, handling and sale of any donated shares.If CCF departs substantially from Mr. Gelbaum’s advice, The Quercus Trust may cease future donations of the Company’s securities. We note that Mr. Gelbaum’s donations under the Pledge Agreement do not affect his positions as Chief Executive Officer and Chairman of the Board of Directors of the Company.Additionally, we note that The Quercus Trust will continue to be entitled to appoint up to four members of the Company’s Board of Directors pursuant to its ownership of shares of our Series D preferred stock and Series I preferred stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTECH SOLAR, INC. By: /s/ Charles Michel Chief Financial Officer Dated: November 2, 2010
